Citation Nr: 0802654	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental disorder for 
dental treatment purposes.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and J.R.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.  He had additional service in the New York 
State Army National Guard from November 1953 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2007.  He was 
provided a copy of the hearing transcript and advised that he 
could file a motion to make changes to the transcript in 
October 2007.  

The veteran submitted a motion to make several "pen and 
ink" changes to the transcript that was received at the 
Board in November 2007.  The Board granted the veteran's 
motion in January 2008.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from September 1955 to 
September 1957.  He had earlier service in the National 
Guard.  He is seeking service connection for a dental 
disorder for treatment purposes.

The veteran's service medical and dental records were 
destroyed by a fire at the National Personnel Records Center 
(NPRC).  He contends he received dental treatment during his 
active duty service that lead to his development of an 
infection.  The veteran further contends that this infection 
has continued to cause him to suffer from a dental disorder 
requiring treatment ever since service.  

The veteran has provided copies of private dental records but 
they date back only to August 1983.  He has confirmed that he 
is unable to obtain earlier records, especially those dating 
back to when he left active duty in 1957.

The veteran testified in August 2007 about receiving dental 
treatment for approximately 20 years when he was in 
California.  He did not specify the time period for this 
treatment.  He said he received the treatment at "the 
Wadsworth facility in California, in Los Angeles."  
(Transcript p. 20).  He also said he later returned to New 
York and asked if he could take the treatment records with 
him.  He stated he was told the records would be transferred 
to the next treating facility.  He said this never happened, 
although he did not identify another facility where he did 
receive treatment.  

The Board notes that although the veteran did not identify 
the "Wadsworth facility" as a VA facility, the Board is 
aware there was a VA medical facility known as the Wadsworth 
Division as part of the Los Angeles, California, VA medical 
center (VAMC).  It appears this facility was incorporated 
into the new Veterans Integrated Service Network (VISN) 22.  
In any event it appears the veteran may have received dental 
treatment from a VA facility for a number of years.  Thus a 
search for VA records must be made.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Moreover, if VA care was previously 
authorized, there may be an existing adjudication in regard 
to service connection for a dental disorder 

Finally, the RO wrote to the veteran to provide him with the 
notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2007) in December 2004.  The letter 
provided generic information in regard to establishing 
service connection for a claimed disorder.  However, the 
veteran is seeking to establish service connection for a 
dental disorder for treatment purposes which has specific 
requirements.  As such he should be provided with notice 
appropriate to the claim.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 for 
his claim to establish service 
connection for a dental disorder for 
dental treatment purposes.  

2.  The veteran should be contacted 
and requested to verify if he 
received VA treatment at the 
"Wadsworth facility" and, if so, 
he should be asked to provide the 
dates of treatment.  If the veteran 
does identify VA treatment, all 
treatment records should be obtained 
and associated with the claims 
folder.

3.  If there is evidence of VA 
dental treatment, the RO should note 
the basis for the treatment, e.g. 
was the veteran granted service 
connection for a dental disorder for 
any type.  Prior dental regulations 
permitted service connection for 
conditions such as gum disease.  
Additional research may be required 
to see if a prior claim for service 
connection is of record.  

4.  The veteran should be scheduled 
for an appropriate examination to 
determine the nature and etiology of 
his claimed dental disorder.  The 
claims folder, to include a copy of 
this Remand, must be made available 
to the examiner for review and 
should be so noted in the 
examination report.  

For each dental disorder identified, 
the examiner should indicate whether 
there is a 50 percent probability or 
greater that it is proximately due 
to, or the veteran's service from 
September 1955 to September 1957, 
specifically the veteran's 
allegations of developing an 
infection in service as a result of 
dental treatment.  A complete 
rationale should be provided for any 
proffered opinion.

5.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


